Exhibit 10.1

 

  U.S. Department of Justice

LOGO [g516835g0215001511902.jpg]

 

 

 

United States Attorney

    Southern District of New York   The Silvio J. Mollo Building   One Saint
Andrew’s Plaza   New York New York 10007   February 12, 2018

 

Boyd M. Johnson III, Esq.

Wilmer Hale LLP

7 World Trade Center

New York, NY 10007

Samuel W. Seymour, Esq.

Sullivan & Cromwell LLP

125 Broad Street

New York, NY 10004

Re: U.S. Bancorp – Deferred Prosecution Agreement

Dear Messrs. Johnson and Seymour:

Pursuant to the understandings specified below, the Office of the United States
Attorney for the Southern District of New York (the “Office”) and defendant U.S.
Bancorp (“USB”), under authority granted by its Board of Directors in the form
of a Board Resolution (a copy of which is attached hereto as Exhibit A), hereby
enter into this Deferred Prosecution Agreement (the “Agreement”).

The Criminal Information

1. USB consents to the filing of a two-count Information (the “Information”) in
the United States District Court for the Southern District of New York (the
“Court”), charging USB with willfully failing to maintain an adequate anti-money
laundering (“AML”) program, in violation of Title 31, United States Code,
Sections 5318(h) and 5322(a) and (c) and Title 31, Code of Federal Regulations,
Section 1020.210, and willfully failing to file a Suspicious Activity Report, in
violation of Title 31, United States Code, Sections 5318(g) and 5322(a) and
(c) and Title 31, Code of Federal Regulations, Section 1020.320. A copy of the
Information is attached hereto as Exhibit B. This Agreement shall take effect
upon its execution by both parties.

Acceptance of Responsibility

2. USB stipulates that the facts set forth in the Statement of Facts, attached
hereto as Exhibit C and incorporated herein, are true and accurate, and admits,
accepts and acknowledges that it is responsible under United States law for the
acts of its current and former officers and employees as set forth in the
Statement of Facts. Should the Office pursue the prosecution that is deferred by
this Agreement, USB stipulates to the admissibility of the Statement of Facts in
any proceeding including any trial and sentencing proceeding.



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

Payments and Forfeiture Obligation

3. As a result of the conduct described in the Information and the Statement of
Facts, USB agrees to pay $528,000,000 to the United States, less the amount of
any civil money penalty paid by USB to the Office of the Comptroller of the
Currency (“OCC”) in connection with its concurrent settlement of the related
regulatory action brought by the OCC (the “Stipulated Forfeiture Amount”),
pursuant to this Agreement.

4. USB agrees that the Stipulated Forfeiture Amount represents a substitute res
for funds received and/or transferred by Scott Tucker (“Tucker”) through USB or
its subsidiaries in connection with the conduct described in the Statement of
Facts, and is subject to civil forfeiture to the United States pursuant to 18
U.S.C. § 981(a)(1)(A) and (a)(1)(C).

5. USB further agrees that this Agreement, the Information and the Statement of
Facts may be attached and incorporated into a civil forfeiture complaint (the
“Civil Forfeiture Complaint”) that will be filed against the Stipulated
Forfeiture Amount. By this agreement, USB expressly waives any challenge to that
Civil Forfeiture Complaint and consents to the forfeiture of the Stipulated
Forfeiture Amount to the United States. USB agrees that it will not file a claim
with the Court or otherwise contest the civil forfeiture of the Stipulated
Forfeiture Amount and will not assist a third party in asserting any claim to
the Stipulated Forfeiture Amount. USB also waives all rights to service or
notice of the Civil Forfeiture Complaint.

6. USB shall transfer the Stipulated Forfeiture Amount to the United States by
no later than February 15, 2018 (or as otherwise directed by the Office
following such date). Such payment shall be made by wire transfer to the United
States Treasury, pursuant to wire instructions provided by the Office. If USB
fails to timely make the payment required under this paragraph, interest (at the
rate specified in Title 28, United States Code, Section 1961) shall accrue on
the unpaid balance through the date of payment, unless the Office, in its sole
discretion, chooses to reinstate prosecution pursuant to paragraphs 13 and 14
below. USB certifies that the funds used to pay the Stipulated Forfeiture Amount
are not the subject of any lien, security agreement, or other encumbrance.
Transferring encumbered funds or failing to pass clean title to these funds in
any way will be considered a breach of this Agreement.

7. USB agrees that the Stipulated Forfeiture Amount shall be treated as a
penalty paid to the United States government for all purposes, including all tax
purposes. USB agrees that it will not claim, assert, or apply for a tax
deduction or tax credit with regard to any federal, state, local, or foreign tax
for any portion of the up to $528,000,000 that USB has agreed to pay to the
United States pursuant to this Agreement.

Obligation to Cooperate

8. USB agrees to cooperate fully with the Office, the Internal Revenue Service
(“IRS”), the OCC, the Financial Crimes Enforcement Network (“FinCEN”) and any
other governmental agency designated by the Office regarding any matter relating
to the conduct described in the Information or Statement of Facts, or any matter
relating to the payday lending scheme perpetrated by Tucker and the companies he
owned and controlled.

 

2



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

9. It is understood that USB shall (a) truthfully and completely disclose all
information with respect to the activities of USB and its officers, agents,
affiliates and employees concerning all matters about which the Office inquires
of it, which information can be used for any purpose; (b) cooperate fully with
the Office, IRS, OCC, FinCEN and any other governmental agency designated by the
Office; (c) attend all meetings at which the Office requests its presence and
use its reasonable best efforts to secure the attendance and truthful statements
or testimony of any past or current officers, agents, or employees of USB at any
meeting or interview or before the grand jury or at trial or at any other court
proceeding; (d) provide to the Office upon request any document, record, or
other tangible evidence relating to matters about which the Office or any
designated law enforcement agency inquires of it; (e) assemble, organize, and
provide in a responsive and prompt fashion, and upon request, on an expedited
schedule, all documents, records, information and other evidence in USB’s
possession, custody or control as may be requested by the Office, IRS, OCC,
FinCEN or designated governmental agency; (f) volunteer and provide to the
Office any information and documents that come to USB’s attention that may be
relevant to the Office’s investigation of this matter or any issue related to
the Statement of Facts, as designated by the Office; (g) provide testimony or
information necessary to identify or establish the original location,
authenticity, or other basis for admission into evidence of documents or
physical evidence in any criminal or other proceeding as requested by the
Office, IRS, OCC, FinCEN or designated governmental agency, including but not
limited to information and testimony concerning the conduct set forth in the
Information and Statement of Facts; (h) bring to the Office’s attention all
criminal conduct by USB or any of its agents or employees acting within the
scope of their employment related to violations of the federal laws of the
United States, as to which USB’s Board of Directors, senior management, or
United States legal and compliance personnel are aware; (i) bring to the
Office’s attention any administrative, regulatory, civil or criminal proceeding
or investigation of USB or any agents or employees acting within the scope of
their employment relating to United States sanctions or AML laws; and (j) commit
no crimes whatsoever under the federal laws of the United States subsequent to
the execution of this Agreement. Nothing in this Agreement shall be construed to
require USB to provide information, documents, or testimony protected by the
attorney-client privilege, work product doctrine, or other applicable
privileges.

10. USB agrees that its obligations pursuant to this Agreement, which shall
commence upon the signing of this Agreement, will continue for two years from
the date of the Court’s acceptance of this Agreement, unless otherwise extended
pursuant to paragraph 15 below. USB’s obligation to cooperate is not intended to
apply in the event that a prosecution against USB by this Office is pursued and
not deferred.

Deferral of Prosecution

11. In consideration of USB’s entry into this Agreement and its commitment to:
(a) accept and acknowledge responsibility for the conduct described in the
Statement of Facts and the Information; (b) cooperate with the Office, IRS, OCC,
FinCEN and any other law enforcement agency designated by this Office; (c) make
the payment specified in this Agreement;

 

3



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

(d) comply with Federal criminal laws (as provided herein in paragraph 9); and
(e) otherwise comply with all of the terms of this Agreement, the Office agrees
that prosecution of USB on the Information be and hereby is deferred for two
years from the date of the signing of this Agreement. USB shall expressly waive
indictment and all rights to a speedy trial pursuant to the Sixth Amendment of
the United States Constitution, Title 18, United States Code, Section 3161,
Federal Rule of Criminal Procedure 48(b), and any applicable Local Rules of the
United States District Court for the Southern District of New York for the
period during which this Agreement is in effect.

12. It is understood that this Office cannot, and does not, agree not to
prosecute USB for criminal tax violations. However, if USB fully complies with
the terms of this Agreement, no testimony given or other information provided by
USB (or any other information directly or indirectly derived therefrom) will be
used against USB in any criminal tax prosecution. In addition, the Office agrees
that, if USB is in compliance with all of its obligations under this Agreement,
the Office will, within thirty (30) days after the expiration of the period of
deferral (including any extensions thereof), seek dismissal with prejudice of
the Information filed against USB pursuant to this Agreement. Except in the
event of a violation by USB of any term of this Agreement or as otherwise
provided in paragraph 13, the Office will bring no additional charges against
USB or its subsidiaries, except for criminal tax violations, relating to conduct
described in the Statement of Facts or otherwise disclosed to the Office during
its investigation of this matter. This Agreement does not provide any protection
against prosecution for any crimes except as set forth above and does not apply
to any individual or entity other than USB and its subsidiaries. USB and the
Office understand that the Agreement to defer prosecution of USB can only
operate as intended if the Court grants a waiver of the Speedy Trial Act
pursuant to 18 U.S.C. § 3161(h)(2). Should the Court decline to do so, both the
Office and USB are released from any obligation imposed upon them by this
Agreement, and this Agreement shall be null and void, except for the tolling
provision set forth in paragraph 13.

13. It is further understood that should the Office in its sole discretion
determine that USB has: (a) knowingly given false, incomplete or misleading
information either during the term of this Agreement or in connection with the
Office’s investigation of the conduct described in the Information and Statement
of Facts, (b) committed any crime under the federal laws of the United States
subsequent to the execution of this Agreement, or (c) otherwise violated any
provision of this Agreement, USB shall, in the Office’s sole discretion,
thereafter be subject to prosecution for any federal criminal violation, or suit
for any civil cause of action, of which the Office has knowledge, including but
not limited to a prosecution or civil action based on the Information, the
Statement of Facts, the conduct described therein, or perjury and obstruction of
justice. Any such prosecution or civil action may be premised on any information
provided by or on behalf of USB to the Office, IRS, OCC or FinCEN at any time.
In any such prosecution or civil action, it is understood that: (a) no charge or
claim would be time-barred provided that such prosecution or civil action is
brought within the applicable statute of limitations period (subject to any
prior tolling agreements between the Office and USB), excluding the period from
the execution of this Agreement until its termination; (b) USB agrees to toll,
and exclude from any calculation of time, the running of the applicable statute
of limitations for the length of this Agreement starting from the date of the
execution of this Agreement and including any extension of the period of
deferral of prosecution pursuant to paragraph 15 below; and (c) USB waives any
objection to venue with

 

4



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

respect to any charges arising out of the conduct described in the Statement of
Facts and consents to the filing of such charges in the Southern District of New
York. By this Agreement, USB expressly intends to and hereby does waive its
rights in the foregoing respects, including any right to make a claim premised
on the statute of limitations, as well as any constitutional, statutory, or
other claim concerning pre-indictment delay. Such waivers are knowing,
voluntary, and in express reliance on the advice of USB’s counsel.

14. It is further agreed that in the event that the Office, in its sole
discretion, determines that USB has violated any provision of this Agreement,
including by failure to meet its obligations under this Agreement: (a) USB shall
not object to the admissibility of all statements made or acknowledged by or on
behalf of USB to the Office, IRS, OCC, or FinCEN, including but not limited to
the Statement of Facts, or any testimony given by USB or by any agent of USB
before a grand jury, or elsewhere, whether before or after the date of this
Agreement, or any leads from such statements or testimony, in any and all
criminal proceedings hereinafter brought by the Office against USB; and (b) USB
shall not assert any claim under the United States Constitution, Rule 11(f) of
the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of
Evidence, or any other federal rule, that statements made or acknowledged by or
on behalf of USB before or after the date of this Agreement, or any leads
derived therefrom, should be suppressed or otherwise excluded from evidence. It
is the intent of this Agreement to waive any and all rights in the foregoing
respects.

15. USB agrees that, in the event that the Office determines during the period
of deferral of prosecution described in paragraph 10 above (or any extensions
thereof) that USB has violated any provision of this Agreement, an extension of
the period of deferral of prosecution may be imposed in the sole discretion of
the Office, up to an additional one year, but in no event shall the total term
of the deferral-of-prosecution period of this Agreement exceed three (3) years.
Any extension of the deferral-of-prosecution period extends all terms of this
Agreement for an equivalent period.

16. USB, having truthfully admitted to the facts in the Statement of Facts,
agrees that it shall not, through its attorneys, agents, or employees, make any
statement, in litigation or otherwise, contradicting the Statement of Facts or
its representations in this Agreement. Consistent with this provision, USB may
raise defenses and/or assert affirmative claims in any proceedings brought by
private and/or public parties as long as doing so does not contradict the
Statement of Facts or such representations. Any such contradictory statement by
USB, its present or future attorneys, agents, or employees shall constitute a
violation of this Agreement and USB thereafter shall be subject to prosecution
as specified in paragraphs 13 through 14, above, or the deferral-of-prosecution
period shall be extended pursuant to paragraph 15, above. The decision as to
whether any such contradictory statement will be imputed to USB for the purpose
of determining whether USB has violated this Agreement shall be within the sole
discretion of the Office. Upon the Office’s notifying USB of any such
contradictory statement, USB may avoid a finding of violation of this Agreement
by repudiating such statement both to the recipient of such statement and to the
Office within five business days after having been provided notice by the
Office. USB consents to the public release by the Office, in its sole
discretion, of any such repudiation. Nothing in this Agreement is meant to
affect the obligation of USB or its officers, directors, agents or employees to
testify truthfully in any proceeding.

 

5



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

17. USB agrees that it is within the Office’s sole discretion to choose, in the
event of a violation, the remedies contained in paragraphs 13 and 14 above, or
instead to choose to extend the period of deferral of prosecution pursuant to
paragraph 15, provided, however, that if USB’s violation of this Agreement is
limited to an untimely payment of the Stipulated Forfeiture Amount, the Office
may elect instead to choose the additional financial penalties set forth in
paragraph 6, above. USB understands and agrees that the exercise of the Office’s
discretion under this Agreement is unreviewable by any court. Should the Office
determine that USB has violated this Agreement, the Office shall provide notice
to USB of that determination and provide USB with an opportunity to make a
presentation to the Office to demonstrate that no violation occurred, or, to the
extent applicable, that the violation should not result in the exercise of any
of those remedies, including because the violation has been cured by USB.

The Bank’s BSA/AML Compliance Program

18. U.S. Bank National Association (the “Bank”) shall continue its ongoing
effort to implement and maintain an adequate Bank Secrecy Act (“BSA”)/AML
compliance program in accordance with the BSA, its implementing regulations, and
the directives and orders of any United States regulator of the Bank, including
without limitation the OCC, as set forth in the OCC’s Consent Order dated
October 23, 2015. The Office acknowledges that, prior to the entry of this
Agreement, the Bank has implemented and is continuing to implement significant
remedial changes to its BSA/AML compliance program. It is understood that a
violation of the BSA or the Consent Order arising from conduct exclusively
occurring prior to the date of execution of this Agreement will not constitute a
breach of USB’s obligations pursuant to this Agreement. However, there shall be
no limitation on the ability of the Office to investigate or prosecute such
violations and/or conduct in accordance with the applicable law and the other
terms of this Agreement, including paragraph 12 hereof.

Review of the Bank’s BSA/AML Compliance Program

19. For the duration of the Agreement, USB shall provide the Office with semi-
annual reports (“Semi-Annual Reports”) describing the status of the Bank’s
implementation of the remedial changes to its BSA/AML compliance program
required by the Consent Order. The Semi- Annual Reports shall identify any
violations of the BSA that have come to the attention of the Bank’s legal and
compliance personnel during this reporting period.

20. For the duration of this Agreement, the Office, as it deems necessary and
upon request to USB, shall: (a) be provided by USB with access to any and all
non-privileged books, records, accounts, correspondence, files, and any and all
other documents or other electronic records, including e-mails, of USB and its
representatives, agents, affiliates, and employees, relating to any matters
described or identified in the Semi-Annual Reports; and (b) have the right to
interview any officer, employee, agent, consultant, or representative of USB
concerning any non- privileged matter described or identified in the Semi-Annual
Reports.

 

6



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

21. It is understood that USB shall promptly notify the Office of (a) any
deficiencies, failings, or matters requiring attention with respect to the
Bank’s BSA/AML compliance program identified by any United States regulatory
authority within 30 business days of any such regulatory notice; and (b) any
steps taken or planned to be taken by USB to address the identified deficiency,
failing, or matter requiring attention. The Office may, in its sole discretion,
direct USB to provide other reports about its BSA/AML compliance program as
warranted.

Limits of this Agreement

22. It is understood that this Agreement is binding on the Office but does not
bind any other Federal agencies, any state or local law enforcement agencies,
any licensing authorities, or any regulatory authorities. However, if requested
by USB or its attorneys, the Office will bring to the attention of any such
agencies, including but not limited to any regulators, as applicable, this
Agreement, the nature and quality of USB’s cooperation, and USB’s compliance
with its obligations under this Agreement.

Sale or Merger of USB

23. Except as may otherwise be agreed by the parties hereto in connection with a
particular transaction, USB agrees that in the event it sells, merges, or
transfers all or substantially all of its business operations as they exist as
of the date of this Agreement, whether such sale is structured as a sale, asset
sale, merger, or transfer, it shall include in any contract for sale, merger or
transfer a provision binding the purchaser, or any successor in interest
thereto, to the obligations described in this Agreement.

Public Filing

24. USB and the Office agree that, upon the submission of this Agreement
(including the Statement of Facts and other attachments hereto) to the Court,
this Agreement (and its attachments) shall be filed publicly in the proceedings
in the United States District Court for the Southern District of New York.

25. The parties understand that this Agreement reflects the unique facts of this
case and is not intended as precedent for other cases.

Execution in Counterparts

26. This Agreement may be executed in one or more counterparts, each of which
shall be considered effective as an original signature. Further, all digital
images of signatures shall be treated as originals for all purposes.

 

7



--------------------------------------------------------------------------------

Boyd M. Johnson, Esq.

Samuel W. Seymour, Esq.

February 12, 2018

 

Integration Clause

27. This Agreement sets forth all the terms of the Deferred Prosecution
Agreement between USB and the Office. No modifications or additions to this
Agreement shall be valid unless they are in writing and signed by the Office,
USB’s attorneys, and a duly authorized representative of USB.

 

  GEOFFREY S. BERMAN   United States Attorney   Southern District of New York  
/s/ NIKETH VELAMOOR By:  

/s/ JONATHAN COHEN________________

  NIKETH VELAMOOR   JONATHAN COHEN   Assistant United States Attorneys  

/s/ ROBERT KHUZAMI

  ROBERT KHUZAMI   Deputy United States Attorney

 

Accepted and agreed to:    

/s/ JAMES L. CHOSY

   

2/13/2018

JAMES L. CHOSY     Date Exec. V.P. and General Counsel, U.S. Bancorp    

/s/ BOYD M. JOHNSON III, ESQ.

   

2/13/2018

BOYD M. JOHNSON III, ESQ.     Date Wilmer Hale LLP     Attorney for U.S. Bancorp
   

/s/ SAMUEL W. SEYMOUR, ESQ.

   

2/13/2018

SAMUEL W. SEYMOUR, ESQ.     Date Sullivan & Cromwell LLP     Attorney for U.S.
Bancorp    

 

 

8



--------------------------------------------------------------------------------

Exhibit A

U.S. BANCORP

CERTIFICATE OF CORPORATE SECRETARY

I, Laura Bednarksi, do hereby certify that I am the duly elected and acting
Corporte Secretary of U.S. Bancorp, a Delaware corporation. I further certify
that attached hereto as Exhibit A is a true, correct and complete copy of a
resolution adopted by the Company’s Board of Directors at a meeting duly called
and held on February 13, 2018.

IN WITNESS WHEREOF, I have hereunto signed my name effective as of this 13th day
of February, 2018.

(No corporate seal)

 

/s/ Laura F. Bednarski

Laura F. Bednarski

Corporate Secretary



--------------------------------------------------------------------------------

RESOLUTIONS OF THE

BOARD OF DIRECTORS OF

U.S. BANCORP

February 13, 2018

WHEREAS, U.S. Bancorp (the “Company”), together with its legal counsel, has been
in discussions with the U.S. Attorney’s Office for the Southern District of New
York (the “U.S. Attorney’s Office”) regarding the resolution of an investigation
(the “DOJ Investigation”) being conducted by the U.S. Attorney’s Office
regarding (i) a legacy relationship between U.S. Bank National Association
(“U.S. Bank”) and payday lending businesses associated with former customer
Scott Tucker and (ii) U.S. Bank’s legacy Bank Secrecy Act/anti-money laundering
compliance program, including through the entry by the Company into a Deferred
Prosecution Agreement with the U.S. Attorney’s Office, substantially in the form
that was provided to the Board of Directors of the Company (the “Board”) on the
date hereof (the “Agreement”); and

WHEREAS, the Company, together with its legal counsel, has also been in
discussions with the (i) Office of the Comptroller of the Currency (the “OCC”)
and the Financial Crimes Enforcement Network (“FinCEN”) regarding the
resolutions of their reviews (the “OCC Review” and the “FinCEN Investigation,”
respectively) of U.S. Bank’s legacy Bank Secrecy Act/anti-money laundering
compliance program and (ii) the Board of Governors of the Federal Reserve System
(the “Federal Reserve”) regarding the resolution of its review (the “Federal
Reserve Review”) of the Company’s firmwide Bank Secrecy Act/anti-money
laundering compliance program and sanctions compliance program,; and

WHEREAS, the Company’s General Counsel, James L. Chosy, together with outside
counsel for the Company, have advised the Board of the terms of the Agreement
and the consequences of entering into (i) the Agreement and all other settlement
documentation with the U.S. Attorney’s Office, (ii) the Consent Order for a
Civil Money Penalty to be issued to U.S. Bank by the OCC (the “OCC Consent
Order”) and all other settlement documentation with the OCC, (iii) the
Stipulation of Settlement and Order of Dismissal, Consent Judgment, and
Assessment of Civil Money Penalty to be entered into by U.S. Bank and FinCEN
(the “FinCEN Stipulation”) and all other settlement documentation with FinCEN
and (iv) the Order to Cease and Desist and Order of Assessment of a Civil Money
Penalty Issued Upon Consent Pursuant to the Federal Deposit Insurance Act, as
Amended, to be entered into among the Company, USB Americas Holding Company and
the Federal Reserve (the “Federal Reserve Order”) and all other settlement
documentation with the Federal Reserve; and

WHEREAS, the Board has determined that it is in the best interests of the
Company and U.S. Bank (i) for the Company to enter into the Agreement and for
the Company and U.S. Bank, each to the extent necessary, to enter into any other
settlement agreements and documents with the U.S. Attorney’s Office to resolve
the DOJ Investigation, (ii) for U.S. Bank to enter into a Stipulation and
Consent to the Issuance of an Order for a Civil Money Penalty (the “OCC
Stipulation”) and for the Company and U.S. Bank, each to the extent necessary,
to enter into any other settlement agreements and documents with the OCC to
resolve the OCC Review, (iii) for U.S. Bank to enter into the FinCEN
Stipulation, and for the Company and U.S. Bank, each to the extent necessary, to
enter into any other settlement agreements and documents with FinCEN to



--------------------------------------------------------------------------------

resolve the FinCEN Investigation and (iv) for the Company and USB Americas
Holding Company to enter into the Federal Reserve Order and for the Company and
U.S. Bank, each to the extent necessary, to enter into any other settlement
agreements and documents with the Federal Reserve to resolve the Federal Reserve
Investigation; and

NOW, THEREFORE BE IT RESOLVED, that the Board hereby approves the Agreement,
with such changes as James L. Chosy or Andrew Cecere, President and Chief
Executive Officer (each, an “Authorized Officer”) may approve, and any other
settlement agreements and documents with the U.S. Attorney’s Office in
connection with the DOJ Investigation and authorizes (i) the Authorized Officers
and outside counsel representing the Company to execute and deliver the
Agreement on behalf of the Company and for them, with such changes as the
Authorized Officers and outside counsel may approve, (ii) the Authorized
Officers to execute and deliver any and all other agreements and documents
necessary to settle the DOJ Investigation, (iii) Michael Greenman, or any other
appropriate officer of the Company, to take all actions as in his judgment shall
be necessary, appropriate or advisable to carry out the intent and purpose of
the Agreement and any and all other agreements and documents necessary to settle
the DOJ Investigation and (iv) the Company to perform its obligations under the
Agreement and any other settlement agreements and documents with the U.S.
Attorney’s Office in all respects, including the payment of a money penalty
totaling $528,000,000, a portion of which shall be credited for the amount of
the civil money penalty paid to the OCC, for a net payment to the U.S.
Attorney’s Office totaling $453,000,000; and further

RESOLVED, that the Board hereby approves the OCC Stipulation, substantially in
the form provided to the Board on the date hereof, with such changes as the
Authorized Officers may approve, and any other settlement agreements and
documents with the OCC in connection with the OCC Review and authorizes (i) the
Authorized Officers, to the extent necessary, to execute and deliver any and all
agreements and documents necessary to settle the OCC Review, and (ii) U.S. Bank
to perform its obligations under the OCC Consent Order, OCC Stipulation and any
other settlement agreements and documents with the OCC in all respects,
including the payment of the civil money penalty against U.S. Bank totaling
$75,000,000; and further

RESOLVED, that the Board hereby approves the entry by the U.S. Bank into the
FinCEN Stipulation, substantially in the form provided to the Board on the date
hereof, with such changes as the Authorized Officers may approve, and any other
settlement agreements and documents with FinCEN in connection with the FinCEN
Investigation, in each case, as approved by the Authorized Officers, and
authorizes (i) the Authorized Officers, to the extent necessary, to execute and
deliver any and all agreements and documents necessary to settle the FinCEN
Investigation and (ii) U.S. Bank to perform its obligations under the FinCEN
Stipulation and any other settlement agreements and documents with FinCEN in all
respects, including the payment of the civil money penalty totaling
$185,000,000, a portion of which shall be credited for a portion of the money
penalty paid to the U.S. Attorney’s Office, for a net payment to FinCEN totaling
$70,000,000; and further

RESOLVED, that the Board hereby approves the entry by the Company into the
Federal Reserve Order, with such changes as the Authorized Officers may approve,
and any other settlement agreements and documents with the Federal Reserve in
connection with the Federal Reserve Review, in each case, as approved by the
Authorized Officers, and authorizes (i) the



--------------------------------------------------------------------------------

Authorized Officers to execute and deliver the Federal Reserve Order and any and
all other agreements and documents necessary to settle the Federal Reserve
Review, (ii) the Company to perform its obligations under the Federal Reserve
Order and any other settlement agreements and documents with the Federal Reserve
in all respects, including the payment of the civil money penalty totaling
$15,000,000; and further

RESOLVED, that the Authorized Officers and such persons as they respectively
designate in writing are each authorized, in the name and on behalf of the
Company and U.S. Bank, to take or cause to be taken any and all further actions,
and to prepare, execute and deliver any and all further agreements, instruments,
documents, certificates and filings, and to incur and pay all such fees,
commissions and expenses as in the judgment of either of them shall be
necessary, appropriate or advisable to carry out the intent and purpose of the
foregoing resolutions; and further

RESOLVED, that the necessity, advisability and appropriateness of any action
taken, any approval given or any amendment or change to any document or
agreement made by any Authorized Officer pursuant to the authority granted under
these resolutions shall be conclusively evidenced by the taking of any such
action, or the execution, delivery or filing of any such document or agreement;
and further

RESOLVED, that any and all actions heretofore taken by any Authorized Officer,
or those acting at the direction of either of them, in connection with any
matters referred to or contemplated by any of the foregoing resolutions are
hereby approved, ratified and confirmed in all respects.



--------------------------------------------------------------------------------

Exhibit B

 

UNITED STATES DISTRICT COURT

  

SOUTHERN DISTRICT OF NEW YORK

    

UNITED STATES OF AMERICA

       

INFORMATION

                         - v. -

    

U.S. BANCORP,

  

18 Cr.

 

Defendant.

  

COUNT ONE

(Willful Failure to Maintain an Adequate Anti-Money Laundering Program

In Violation of the Bank Secrecy Act)

The United States Attorney charges:

1. From at least in or about 2009 through in or about 2014, in the Southern
District of New York and elsewhere, U.S. Bancorp (“USB”), the defendant, through
its subsidiary, U.S. Bank National Association (the “Bank”), did willfully fail
to establish, implement, and maintain an adequate anti-money laundering program,
to wit, USB did, among other things, cap the number of alerts generated by its
transaction monitoring systems based on staffing levels and resources and fail
to monitor non-customer Western Union transactions at branches of the Bank,
which resulted in a failure to monitor, investigate, and report substantial
numbers of suspicious transactions flowing through the Bank.

(Title 31, United States Code, Sections 5318(h), 5322(a) and (c); and

Title 31, Code of Federal Regulations, Section 1020.210.)



--------------------------------------------------------------------------------

COUNT TWO

(Willful Failure to File a Suspicious Activity Report

In Violation of the Bank Secrecy Act)

The United States Attorney further charges:

2. From in or about October 2011 through in or about November 2013, in the
Southern District of New York and elsewhere, USB, the defendant, through the
Bank, did willfully fail to report suspicious transactions relevant to a
possible violation of law or regulations, as required by the Secretary of the
Treasury, to wit, USB willfully failed to timely report suspicious banking
activities of Scott Tucker, a customer, who used the Bank to launder proceeds
from an illegal payday lending scheme.

(Title 31, United States Code, Sections 5318(g), 5322(a) and (c); and

Title 31, Code of Federal Regulations, Section 1020.320.)

 

/s/ GEOFFREY S. BERMAN

GEOFFREY S. BERMAN United States Attorney

 

2



--------------------------------------------------------------------------------

Form No. USA-33s-274 (Ed. 9-25-58)

 

 

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

 

 

UNITED STATES OF AMERICA

- v. -

U.S. BANCORP,

Defendant.

 

 

 

INFORMATION

18 Cr.

(18 U.S.C. §§ 5318 and 5322;

31 C.F.R. §§ 1010.210 and 1020.320)

GEOFFREY S. BERMAN

 

United States Attorney.

 

 

 



--------------------------------------------------------------------------------

Exhibit C

INTRODUCTION

1. The following Statement of Facts is incorporated by reference as part of the
deferred prosecution agreement (the “Agreement”) between the United States
Attorney’s Office for the Southern District of New York (the “Office”) and U.S.
Bancorp.

2. The parties agree and stipulate that the information contained in this
Statement of Facts is true and accurate.

OVERVIEW

3. U.S. Bancorp is a bank holding company based in Minneapolis, Minnesota. It is
listed on the New York Stock Exchange. U.S. Bancorp’s subsidiary U.S. Bank
National Association (“USB” or the “Bank”) is the fifth largest bank in the
United States. Headquartered in Minneapolis, Minnesota, the Bank has over 3,100
branches. Throughout the relevant time period, USB’s banking activity was
predominantly retail and almost entirely domestic.

4. The Office has alleged, and U.S. Bancorp accepts, that its conduct through
USB, as described herein, violated Title 31, United States Code, Sections
5318(g), 5318(h) and 5322(a)-(c) because USB willfully (i) failed to maintain an
adequate anti-money laundering (“AML”) program and (ii) failed to report
suspicious transactions relevant to a possible violation of law or regulations
as required by the Secretary of the Treasury.

5. From at least in or about 2009, and continuing until 2014, USB willfully
failed to establish, implement and maintain an adequate AML program. Among other
things, USB capped the number of alerts generated by its transaction monitoring
systems based on staffing levels and resources and failed to monitor
non-customer Western Union transactions at branches of the Bank, which resulted
in the Bank failing to monitor, investigate and report substantial numbers of
suspicious transactions flowing through the Bank. The Bank’s then Chief
Compliance Officer concealed the Bank’s practices from the Office of the
Comptroller of the Currency (“OCC”), the Bank’s primary regulator.



--------------------------------------------------------------------------------

6. In separate but related conduct, from at least in or about October 2011
through in or about November 2013, the Bank willfully failed to timely report
suspicious banking activities of Scott Tucker, its longtime customer, despite
being on notice of facts giving rise to suspicion that Tucker had used and was
using the Bank to launder more than two billion dollars of proceeds from an
illegal payday lending scheme.

THE BANK SECRECY ACT’S REQUIREMENTS

7. The Currency and Foreign Transactions Reporting Act of 1970 (commonly known
as the Bank Secrecy Act or BSA), Title 31, United States Code, Section 5311, et
seq., requires financial institutions – including USB – to take certain steps to
protect against their use to commit crimes and launder money.

8. The BSA requires financial institutions to establish and maintain adequate
AML compliance programs that, at a minimum and among other things, comprise the
following: (a) internal policies, procedures, and controls designed to guard
against money laundering; (b) an individual or individuals to coordinate and
monitor day-to-day compliance with BSA and AML requirements; (c) an ongoing
employee training program; and (d) an independent audit function to test
compliance programs. 31 U.S.C. § 5318(h).

9. In order to be effective, a bank’s AML compliance program must be risk-based
and its systems for identifying suspicious activity must be tailored to the
bank’s risk profile. To that end, management should review and test alert
thresholds to ensure that they are appropriate for a bank’s risk profile and
document how filtering criteria and thresholds used are appropriate for the
bank’s risks. The systems’ programming methodology and effectiveness should be

 

2



--------------------------------------------------------------------------------

independently validated to ensure that the models are detecting potentially
suspicious activity. The bank must assign adequate staff to the identification,
evaluation, and reporting of potentially suspicious activities, taking into
account the bank’s overall risk profile and the volume of transactions.

10. Regulatory guidance in effect during the relevant time period provided that
the cornerstone of a strong AML program is the adoption and implementation of
comprehensive customer due diligence (“CDD”) policies, procedures, and processes
for all customers, particularly those that present a higher risk for money
laundering. Effective CDD policies, procedures and processes enable the bank to
predict with relative certainty the types of transactions in which a customer is
likely to engage, comply with regulatory requirements and report suspicious
activity. CDD begins with verifying the customer’s identity. Accordingly,
regulations in effect during the relevant time period also required that AML
programs implement a Customer Identification Program (“CIP”), which must include
reasonable and practicable risk-based procedures for verifying the true identity
of the bank’s customers and the nature of their businesses and activities.

11. The BSA and regulations issued under the BSA in effect during the relevant
time period required financial institutions to report “suspicious transaction[s]
relevant to a possible violation of law or regulation.” 31 U.S.C. § 5318(g)(1);
31 C.F.R. § 1020.320(a)(1). BSA regulations provide that a transaction is
reportable if it is “conducted or attempted by, at, or through the bank,”
“involves or aggregates at least $5,000 in funds or other assets,” and “the bank
knows, suspects, or has reason to suspect that . . . [t]he transaction involves
funds derived from illegal activities or is intended or conducted in order to
hide or disguise funds or assets derived from illegal activities (including,
without limitation, the ownership, nature, source,

 

3



--------------------------------------------------------------------------------

location, or control of such funds or assets) as part of a plan to violate or
evade any law or regulation” or that the “transaction has no business or
apparent lawful purpose.” 31 C.F.R. § 1020.320(a)(2). Financial institutions
satisfy their obligation to report such a transaction by filing a suspicious
activity report (“SAR”) with the Financial Crimes Enforcement Network
(“FinCEN”), a part of the United States Department of the Treasury. 31 C.F.R. §
1020.320(b).

USB’S FAILURE TO MAINTAIN AN ADEQUATE AML PROGRAM

12. USB’s AML compliance department, referred to internally as Corporate AML,
had primary responsibility for the Bank’s fulfilment of its obligations under
the BSA. At all relevant times, Corporate AML was supervised by the Bank’s Chief
Compliance Officer, who reported to the Chief Risk Officer, who in turn reported
to the Chief Executive Officer. USB also had an AML Officer, who reported to the
Chief Compliance Officer. In 2007, USB named as Chief Compliance Officer an
attorney who had no prior AML experience at USB or elsewhere (the “CCO”). Soon
thereafter, the CCO named as AML Officer a lawyer who also had no AML experience
(the “AMLO”). Although he was promoted in 2010, the CCO retained oversight over
the AML program until 2014.

13. For much of the relevant period, USB had only 25-30 AML investigators. Apart
from investigators added as a result of acquiring other banks, USB did not
increase substantially its number of investigators. As late as 2012, when USB
had over $340 billion in assets, the Bank had 32 investigators. USB also failed
to increase salaries of certain AML employees even after Human Resources and
Compliance personnel complained to the CCO and the Chief Risk Officer that the
Bank was paying its investigators below-market salaries and competitor banks
were successfully poaching USB investigators. USB filled key compliance roles,
including policy- making and transaction monitoring positions, with individuals
who, by their own admission, lacked experience. The compliance department also
requested but did not receive adequate funding for computers and other hardware
needed to support monitoring systems, and was forced to delay certain upgrades
of its systems until 2014, after the versions it was using had become obsolete
in the industry.

 

4



--------------------------------------------------------------------------------

USB’s Capping of SearchSpace Alerts

14. In April 2004, USB began using SearchSpace, a commercially available
software system for monitoring transactions flowing through the Bank. The
automated monitoring tools that USB ran against the data in SearchSpace were the
“Security Blanket” and Queries. The Security Blanket examined transactions that
fed into SearchSpace and, on a monthly basis, assigned each transaction a score
to reflect the extent to which it was unusual or unexpected for the customer.
The Bank began implementing Queries to complement the Security Blanket in 2005.
Queries were “rules” that were run against transaction data in SearchSpace to
identify indicia of potentially suspicious activity.

15. When it first began using SearchSpace, the Bank, at the recommendation of
the SearchSpace vendor, configured the system so that the Security Blanket would
generate a fixed number of alerts per month, rather than setting a risk-based
threshold that would have generated all alerts naturally occurring at or above
the score corresponding to a certain level of risk. USB configured the Security
Blanket in this manner until 2013, even after its compliance professionals
learned that doing so was inconsistent with industry standards.

16. Over time, even as the Bank grew in size, it reduced the number of Security
Blanket alerts that it would review each month from a high of 1,500 in 2004 to
500 by 2009. Decisions to reduce the alert quota were made at “tuning committee”
meetings. Minutes of Security Blanket tuning meetings were not kept, while
decisions to reduce alert quotas were documented in project memoranda. The
rationale in these memoranda for the alert cap reductions was typically the
desire to focus investigative resources on Queries, which were more likely than
the Security Blanket to detect suspicious activity.

 

5



--------------------------------------------------------------------------------

17. However, USB had in place only 22 different Queries and set numerical caps
on alerts arising from the six Queries that typically generated the largest
volumes of alerts. The rationale for these caps was not reflected in minutes of
Query Tuning meetings. For the results of several Queries targeting wire
activity, the Bank adopted a “triage” process to decide which alerts to
investigate. USB did not have a procedure or policy document in place to explain
this process until the OCC asked about it in April 2014. Given the large number
of alerts generated and the limitations on investigative resources, this
“triage” approach had the practical effect of limiting the number of alerts that
were investigated. For example, the wire report for June 2013 showed over 57,000
customers (some of which may be duplicates) alerted for wire activity, but less
than 100 of those customers received an investigative review. For the remaining
queries, which generally involved the generation of relatively few alerts, the
Bank reviewed all of the alerts.

18. Contemporaneous documentation from as early as 2005 acknowledged that the
limits on alerts were “increasingly based on staffing levels” and, as a result,
constituted a “risk item” for the bank. Requests for additional investigator
staffing were made but did not result in any meaningful increase in the number
of investigators. In a December 1, 2009 memo from the AMLO to the CCO, the AMLO
explained: “As you know, we have been experiencing significant increases in our
SAR volumes, query effectiveness, closure recommendations and law enforcement
inquiries,” but, “[i]n the face of these increases, we have held staffing
relatively constant.” The memo further explained that the SAR volume for 2009
was projected to be 47% higher than for 2007, law enforcement inquiries were
projected to be 123% higher, and closure recommendations were projected to be
160% higher—all with a corresponding staff level increase of only 15.6%. The
AMLO noted that this mismatch would generate “increased workload and staff that
already is stretched dangerously thin.” The AMLO then added:

 

6



--------------------------------------------------------------------------------

The above numbers are especially distressing give[n] the fact that an increase
in the number of alerts worked is imminent and necessary. On a monthly basis,
Corporate AML tests a small sample of items that fall less than 10% outside the
alert threshold in SearchSpace. As of October 2009, Corporate AML had tested 47
such items, 17 of which resulted in a SAR. This is a SAR filing percentage of
26%. . . . A regulator could very easily argue that this testing should lead to
an increase in the number of queries worked.

Given this, the AMLO requested an opportunity to meet with the CCO to discuss
staff increases. When that request went unanswered, the AMLO followed up with a
similar memo on April 23, 2010. In that memo, the AMLO repeated that despite
increases in SAR volumes, staffing had remained “relatively constant” and
“dangerously thin,” and again requested an opportunity to meet with the CCO to
discuss staff increases. Several months later, the Bank hired two additional
investigators.

19. Meanwhile, in July 2010, AML employees worked to develop a database to track
subpoenas, summonses, and other legal process, which, according to an AML
Compliance Manager, would “help bring [the Bank] into full compliance with the
OCC guidelines requiring reviews of accounts of customers for which we have
received a grand jury subpoena.” Based on their analysis, these employees
expected to receive 340 alerts per month, which would have covered all legal
process, including grand jury subpoenas. When they presented their proposal and
accompanying expectations to the AMLO, he responded, in part, that “340 new
alerts is not practical to take on UNTIL the staff is there to work them.”
Neither this proposal, nor a more targeted proposal to review accounts for which
the Bank received a grand jury subpoena, was implemented at that time.

 

7



--------------------------------------------------------------------------------

20. This problem of inadequate staffing persisted at least until 2014. In
January 2013, for example, AML employees continued to discuss “AML alert volume
vs. staffing levels” and, specifically, “how we move forward with the continuing
gap between alert volume and our investigator workforce due to inability to get
job offers approved.” At the time, the Corporate AML employee who was
responsible for managing the SearchSpace system (the “Employee”) reported to the
Bank’s new AML Officer, who joined USB in July 2012, that the “total number of
outstanding alerts” had grown significantly since November 1, 2012.

21. Soon after the new AML Officer joined USB, he ordered that the Bank’s
practice of limiting the number of Security Blanket alerts be halted. In
response, in February 2013, the Bank removed the fixed limits from the Security
Blanket settings but replaced them with fixed score thresholds chosen to
indirectly replicate the limit of 500 alerts previously in place. The Bank then
used the same score thresholds from month-to-month, and did not adjust the
thresholds based on further risk-based tuning. After moving to this approach,
the number of monthly alerts remained roughly constant: approximately 500 per
month (ranging from 380 to 610 total alerts). Moreover, even after the new AML
Officer directed that limits on Security Blanket alerts be lifted, USB
maintained its alert caps on Queries until 2014.

USB’s Termination of Below-Threshold Testing Due to Lack of Resources

22. From at least 2007, the Bank conducted below-threshold testing (“BTT”) on
several Queries to determine if its alert caps were causing the Bank to miss
large numbers of suspicious transactions. This involved selecting a sampling of
alerts occurring immediately below the alert thresholds – alerts that were not
ordinarily being investigated given the thresholds that were in place – and then
having investigators review them in order to determine whether the thresholds
should be adjusted because suspicious activity was occurring below the
threshold.

 

8



--------------------------------------------------------------------------------

23. To estimate how much suspicious activity was occurring below the threshold,
and therefore not being investigated, the Bank calculated the percentages of the
reviewed below- threshold alerts that resulted in the filing of a SAR. The
Bank’s BTT consistently yielded high ratios of SARs filed to number of alerts
tested below the threshold—often well in excess of 25% — that indicated that
thresholds should be lowered. In November 2011, the Employee, who was
responsible for conducting BTT, informed the AMLO that, “[o]ver the past year,
the SAR rates for our below threshold testing has averaged between 30% - 80% for
the 4 queries where we perform the testing[,]” where a SAR rate of 80% indicates
that the Bank would file SARs on four out of every five additional alerts it
chose to investigate. Tuning Committee members wanted to lower the thresholds in
order to increase the number of alerts being reviewed, but were unable to do so
because the Bank lacked sufficient resources to investigate additional alerts.

24. Rather than increasing resources and adjusting thresholds to ensure that the
appropriate volume of potentially suspicious activity was investigated, in or
about April 2012, the Bank stopped conducting BTT altogether. The Employee, who
was responsible for preparing minutes of tuning committee meetings, included a
pretextual explanation for the Bank’s decision in the minutes: that a “majority”
of the customers whose activity was identified as SAR-worthy during BTT would
eventually move above the threshold and become subject to review in the ordinary
course. The AML employee who developed this rationale acknowledged to the
Employee that it was based on analysis of “a small sample size” that in fact
reflected an eventual migration rate to above-threshold of less than 50 percent,
and said nothing of the delay in reviewing those accounts that would eventually
migrate. The AML employee opined, “I believe we can argue in support of my
supposition that over time at least some under threshold customers will move
above threshold and be investigated . . . . This could impact the empirical
value and review of our current practice to sample below threshold. just sayin.”

 

9



--------------------------------------------------------------------------------

25. In reality, the primary reason the Bank stopped conducting BTT was that BTT
was showing high SAR rates below-the-line, which the Bank was not addressing due
to resource limitations. The Employee deliberately did not include that reason
in the minutes of the meeting at which BTT was terminated in part because he
knew that the OCC, which could request the minutes, would disapprove, and
because he wanted to protect himself and his supervisor from adverse
consequences.

26. The OCC’s primary bank examiner assigned to the Bank’s AML program had
repeatedly warned certain USB officials, including the AMLO, that managing the
Bank’s monitoring programs to the size of its staff and other resources would
get the Bank in trouble with the OCC. According to tuning committee meeting
participants, they discussed the fact that the OCC did not approve of numerical
limits and could bring an enforcement action against the Bank on this issue. The
AMLO, in his December 1, 2009 memo to the CCO about BTT, reminded the CCO that a
“regulator could very easily argue that this testing should lead to an increase
in the number of queries worked.”

27. Although USB provided documentation to the OCC during reviews in 2008 and
2010 that indicated specific monthly targets for Security Blanket alerts,
particular numbers of Query alerts the Bank was working and results of BTT, USB
officials failed to disclose the Bank’s resource-based alert caps to the OCC,
even when asked about the Bank’s alert management practices. After USB hired new
Chief Compliance and AML Officers (the “New Officers”) in 2012, the CCO
discouraged them from removing alert threshold limits and disclosing them to the
OCC by representing to the New Officers that the OCC was fully aware of

 

10



--------------------------------------------------------------------------------

the Bank’s monitoring practices and therefore had at least tacitly approved
them. According to information gathered by one of the New Officers in 2014, the
AMLO had previously answered questions from the OCC examiner assigned to AML
without providing direct and meaningful answers. Driven in large measure by
instructions from the CCO, compliance employees consistently did not volunteer
information to regulators, including deficiencies with the program, except in
response to specific requests. In 2013, the AMLO stated to another senior
manager at USB that USB’s AML program was an effort to use “smoke and mirrors”
to “pull the wool over the eyes” of the OCC.

28. In 2013, after the OCC’s chief examiner encouraged the Bank’s CEO to speak
with the New Officers about the AML program, the New Officers prepared a
PowerPoint presentation for the CEO that identified multiple vulnerabilities in
the Bank’s AML program, and explained how those same problems had led the OCC to
take action against other banks. The New Officers’ draft presentation explicitly
referred to various problems with the Bank’s AML program, including, among other
things, “[m]anipulation of system output through use of alert caps on both
profiling and query detection methods” that could “potentially result in missed
Suspicious Activity Reports” and “[p]otential regulatory action resulting in
fines, consent order, and significant historical review of transactions.” The
CCO reviewed the draft and removed references to alert caps from the
presentation, added positive information about the Bank’s AML program, and
otherwise altered the deck to present a more favorable image of the Bank’s AML
program.

 

11



--------------------------------------------------------------------------------

29. USB also failed to have SearchSpace independently validated in accordance
with regulatory guidance, which the OCC recommended to USB as early as 2008. The
Bank completed a validation after that recommendation and prior to the OCC’s
review of SearchSpace in 2010, but the OCC informed the Bank that its validation
was not performed independently and expressly recommended that the Bank complete
an independent validation. In lieu of independent validation, as late as 2013,
the Employee, who was responsible for managing the SearchSpace system, prepared
a “biannual SearchSpace Model validation” and asked another Bank employee to
review it and acknowledge having done so, while assuring him that he was “not
making any representation that you are validating anything.” The Employee
acknowledged that the regulator “could (and probably will at some point), force
us to hire outside auditors to perform a more robust independent
validation/review” but stated that “this would cost tens of thousands . . .
minimum. Until we are forced to go there . . . you are sufficient.” The Bank
justified its failure to conduct an independent validation to the OCC by
claiming that it was planning an upgrade of its transaction monitoring system
from SearchSpace to a more advanced program. In reality, that upgrade did not
occur until 2014.

USB’S Failure To Monitor Western Union Transactions

30. In May 2009, USB began offering both customers and non-customers the ability
to conduct Western Union (“WU”) currency transactions at USB branches. In 2012,
the Bank handled 1.1 million WU transactions totaling $582 million,
approximately half of which were from non-customers. As the company recognized
in internal documents, the WU money transfer was one of the highest risk
products that the Bank offered. According to an internal summary of WU
transactions in 2013, over 40 per cent of the total number of WU wires flowing
through the Bank and over 50 per cent of the total wire amounts involved
countries on the Bank’s Primary or Secondary High-Risk Country lists, including
Nigeria, Pakistan, Colombia, Afghanistan and Lebanon.

 

12



--------------------------------------------------------------------------------

31. At the beginning of its relationship with WU, no one at the Bank performed
an initial risk assessment or systematically reviewed the total suspicious
activity involving WU transactions to determine if WU itself was a higher-risk
customer. The Bank’s contract with WU required WU to have an AML program in
place to detect and report suspicious activity, but USB employees, including the
CCO and AMLO, were aware that, under applicable regulatory guidance, the Bank’s
AML requirements applied to WU transactions conducted at Bank branches. They
also knew that WU transactions not processed through an account of the Bank
(that is, WU transactions involving non-customers of the Bank) would not be
monitored in SearchSpace. Nonetheless, USB went forward with processing WU
transactions involving non- customers even though they would not be subject to
transaction monitoring.

32. When Bank employees flagged transactions involving non-customers by filling
out Internal Referral Forms (“IRFs”), IRFs raising fraud concerns were
investigated by the Corporate Security department but IRFs raising AML-related
concerns went uninvestigated. In a December 2011 internal email, an employee in
Corporate Security stated that “[a]ccording to the OCC, regardless if they are a
customer or not, if we (US Bank) are notified of the suspicious activity, we are
liable if we do not file a SAR if it is required . . . .” Thereafter,
AML-related IRFs were forwarded to Corporate AML for investigation, but
Corporate AML did not begin to investigate these IRFs until June 2013.

33. In mid-2012, Corporate AML became aware of a criminal investigation of WU.
In or about June 2012, the Bank began to take steps to address gaps in its
monitoring of WU transactions, but the steps were limited. In December 2012, the
new AML Officer emailed the CCO with concerns about WU monitoring. In response,
the CCO dismissed the new AML Officer’s concerns and chastised him for recording
them in an email. During 2013, the Bank

 

13



--------------------------------------------------------------------------------

filed approximately seven SARs per month on WU activity but failed to increase
its reviews due to staffing issues. Finally, on July 1, 2014, the Bank
implemented a policy requiring that all WU transactions conducted at Bank
locations be done through an account of a Bank customer—a policy that foreclosed
Bank processing of WU transactions by non-customers.

OCC Investigation And Consent Order

34. In or around February 2014, the OCC’s then-new examiner responsible for the
Bank’s AML program, who had previously worked at the Bank, found evidence that
the Bank was restricting the volume of alerts that it was investigating and
began to question the Bank’s alert management processes. For several months
following these initial inquiries, certain USB personnel who were aware of the
Bank’s resource-driven alert management practices, including the CCO, did not
fully disclose them to OCC personnel. Eventually, the new AMLO elevated his
concerns to USB’s newly-appointed Chief Risk Officer (the “CRO”), informing him
that, contrary to what he had previously been led by the CCO to believe, the OCC
had not been aware of the Bank’s alert management practices. Meanwhile, after
growing frustrated with their ability to get straight answers to their questions
from Bank personnel, particularly the CCO, the OCC elevated its concerns to the
new CRO.

35. In or about June 2014, the CRO caused the Bank to retain outside counsel to
conduct an internal review of the Bank’s alert management practices and
monitoring of Western Union transactions. The CCO was removed from having
oversight over Corporate AML and offered a lesser position but left the Bank.
The AMLO, who had been replaced by the new AMLO in 2012, left the Bank in 2014.
The Employee was terminated in 2015.

36. In November 2014, outside counsel reported the results of the review to the
OCC. In October 2015, the Bank entered into a consent order with the OCC based
on various deficiencies in its AML compliance program, including gaps in
suspicious activity monitoring, insufficient staffing and inadequate monitoring
of Western Union transactions.

 

14



--------------------------------------------------------------------------------

37. Pursuant to the consent order, the Bank performed a look-back analysis to
assess the impact of the Bank’s deficient monitoring practices. Specifically,
the Bank reanalyzed transactions that occurred during the six months prior to
taking steps to remedy these practices, including removing fixed limits on
Security Blanket alerts, lifting caps on and expanding coverage of various
Queries, and excluding non-customers from WU. The look-back analysis resulted in
the generation of an additional 24,179 alerts and the filing of 2,121 SARs. The
value of the transactions reported in these SARs was $719,465,772.

38. Since 2015, USB has replaced Corporate AML with a new department called
Enterprise Financial Crimes Compliance and spent more than $200 million in
enhancements to its AML program, including software, technology and increased
staffing. USB replaced SearchSpace with a new transaction monitoring program and
developed and deployed a new transaction monitoring strategy. The Bank increased
its AML and related compliance staff by 156% and now employs 540 fulltime
employees, including 228 AML individuals whose responsibilities include
investigating suspicious activity alerts.

USB’s FAILURE TO TIMELY FILE SUSPICIOUS ACTIVITY REPORTS RELATING TO SCOTT
TUCKER

39. On October 13, 2017, Scott Tucker (“Tucker”) and his attorney, Timothy Muir,
were convicted in the United District Court for the Southern District of New
York of racketeering, wire fraud and money laundering for their roles in
perpetrating a massive payday lending scheme. From in or about the late 1990s
through in or about 2013, through various companies that he owned and controlled
(the “Tucker Payday Lenders”), Tucker extended short- term, high-interest,
unsecured loans, commonly referred to as “payday loans,” to individuals in

 

15



--------------------------------------------------------------------------------

New York and around the country at interest rates as high as 700 percent or more
and in violation of the usury laws of numerous states, including New York.
Tucker sought to evade applicable laws by entering into a series of sham
relationships with certain Native American tribes (the “Tribes”) in which he
assigned nominal ownership of his payday lending companies to certain
corporations created under the laws of the Tribes (the “Tribal Companies”) in
order to conceal his ownership and control of the Tucker Payday Lenders and gain
the protection of tribal sovereign immunity—a legal doctrine that generally
prevents states from enforcing their laws against Native American tribes. On
February 10, 2016, the Office entered into a nonprosecution agreement with
certain Tribal Companies pursuant to which the Tribal Companies agreed to
forfeit $48 million in criminal proceeds from the Tucker Payday Lenders.

40. Tucker began banking with institutions later acquired by USB in September
1997, and continued to open new accounts with USB through 2013. Tucker opened
and maintained numerous operating accounts in the names of the Tribal Companies
as well as accounts in the names of other companies that he owned and
controlled. For the vast majority of payday loan transactions with individual
borrowers, the Tucker Payday Lenders relied on payment processors, which
utilized banks other than USB to serve as the Originating Depository Financial
Institution (“ODFI”) to credit and debit the borrowers’ bank accounts. The
Tucker Payday Lenders used operating accounts at USB to send daily wire
transfers to, and receive daily wire transfers from, these payment processors
for these transactions. Operating accounts at USB were also used to pay other
expenses of the business, including lead generation and advertising expenses.
Given the size of the payday loan business, these accounts fell under the
administration of the Bank’s Middle Market Commercial Banking group. From 2008
through 2012, the Tucker Payday Lenders extended approximately 5 million loans
to customers across the country, while generating more than $2 billion dollars
in revenues and hundreds of millions of dollars in profits. Most of this money
flowed through accounts that Tucker had opened at USB.

 

16



--------------------------------------------------------------------------------

41. From 2002 until 2010, the Bank’s relationship with Tucker and the accounts
he opened was managed by a relationship manager based in the Kansas City area
(the “RM”). USB’s policies provided, consistent with applicable regulations,
that whenever it opened an account for a new customer, including “the first time
a TIN is entered on an application system[,]” commercial bankers were required
to “[i]nterview the customer to fully understand the nature of the client’s
ownership, business and sources of income” and “[u]nderstand the types of
activities that will be transacted with the Bank and the client’s ‘normal’
transaction patterns, especially related to cash activity, wire transfers and
foreign or offshore transactions.”

42. Although most of the new accounts Tucker opened were in the names of
entities with TINs as yet unassociated with any existing account at the Bank,
the Bank made little effort to understand the activities of these entities or
their ownership, or to conduct meaningful due diligence on Tucker or his payday
lending business. Several bank employees involved in the Tucker accounts,
including the RM, did not accurately understand which customer entities were
(nominally) owned by the Tribes and which were owned by Tucker and/or his
brother, who was Tucker’s sometime business associate, and were not aware of the
positions that Tucker and/or his brother held within the Tribal Companies, if
any.

43. Consistent with the Bank’s CDD policies and as reflected in contemporaneous
internal records, the Bank recognized that the accounts Tucker opened in the
names of Tribal Companies to facilitate his payday lending business were high
risk, and should therefore be subjected to enhanced due diligence. This involved
periodic examination of the activity in the accounts to see if it was consistent
with expected activity for a payday lender, periodic site visits to ensure the
business did what it purported to do, and periodic questionnaires directed at
the subject entities.

 

17



--------------------------------------------------------------------------------

44. Information obtained by USB in conducting this due diligence included
indications suggesting that Tucker was using the Tribes to conceal his ownership
and control of the Tucker Payday Lenders. For site visits, Bank employees
traveled to Tucker’s offices in Overland Park, Kansas, even though the purported
customers’ addresses—and the only ones listed on the site visit verification
forms and questionnaires directed at the Tribal Companies— were those of the
Tribes. Although the questionnaires called for disclosure of all addresses and
officers of the businesses, USB repeatedly accepted completed questionnaires
that omitted Tucker and the Overland Park address and listed instead a single
tribal official whom no Bank employee had met—let alone interviewed—and an
address that no Bank employee had visited.

45. Some of the documentation that USB accepted as supposed verification that
the Tribes were bona fide owners of the Tribal Companies contained indicators
that suggested they were not. Tucker opened accounts in the names of numerous
different Tribes, including in some cases accounts for multiple Tribes for the
same Tucker Payday Lender. The Bank relied in part on Articles of Incorporation
and AML policies provided by Tucker and his employees that were ostensibly from
different Tribes but that were identical to each other except for the name of
the Tribe, as well as business license certificates ostensibly from different
Tribes that bore identical fonts, language, and slogans. The Bank also accepted
Special Powers of Attorney executed by tribal officials that granted Tucker and
certain of his preexisting corporate entities the authority to open and maintain
bank accounts on behalf of the Tribal Companies. In approximately the same
timeframe, Tucker provided the Bank with multiple signed Corporate Certificate
of

 

18



--------------------------------------------------------------------------------

Authority documents, the Bank’s rough equivalent of signature cards, in which
Tucker falsely claimed that he was a Secretary of certain of the Tribal
Companies and, on that basis, was an authorized signer of nominally tribal
accounts at the Bank. The Bank’s diligence procedures did not detect these false
statements. No Bank employee ever asked to speak with any of the tribal
officials who, according to the CIP/KYC paperwork the Bank routinely accepted
from Tucker, purportedly controlled the funds in the Tribal Companies’ accounts.

46. USB employees responsible for servicing Tucker’s ongoing account activity
were also aware of red flags that Tucker was using the Tribes to conceal his
ownership and control of the accounts. The Bank’s sole points of contact for all
the accounts, including the accounts for the Tribal Companies, were some
combination of Tucker, his brother, and/or one of their employees in Overland
Park, Kansas. In one email from Tucker to the RM, Tucker stated that he was
“sensitive” about revealing financial information about himself, as Tucker and
the RM had “discussed numerous times.” None of the Bank employees had any
dealings with any of the tribal officials whose names appeared on some of the
account documentation, and, from time to time, heeded Tucker’s requests to close
accounts purportedly held by Tribal Companies without consulting the tribal
officials supposedly associated with those businesses. Tucker also requested
that all bank statements for the Tribal Companies’ accounts be “held somewhere
locally” and/or have a “specific mail address for all account statements to be
mailed to that is different than listed on the account.” One Bank employee
recalled Tucker’s brother requesting on two or three occasions that accounts be
opened in time to receive incoming wires of less than $10,000 the following day.
When that employee raised her concerns about the Tuckers to her supervisors, she
was told that the Tuckers were “okay guys” and her concerns were dismissed.

 

19



--------------------------------------------------------------------------------

47. Tucker spent large sums of money from the Tribal Companies’ accounts on
personal items, including tens of millions of dollars on a vacation home in
Aspen and the expenses of Tucker’s professional Ferrari racing team, which the
RM was familiar with in part because he attended at least one race as Tucker’s
guest. In some instances, Tucker concealed the source of funds by routing
payments for these personal expenses, including vehicles, from Tribal Companies’
accounts through other USB accounts he owned and controlled before he made final
payment to the vendor. Checks for many of the personal expenses were signed
using a stamp with the signature of the nominal CEO of certain of the Tribal
Companies. In some instances, USB officials were notified of the payments in
advance so that they could ensure that they were processed. For example, in
2009, the RM wrote a reference letter on Tucker’s behalf to help Tucker purchase
the Aspen home. In March 2010, Tucker gave the RM advance notice of a
$10 million wire from a bank account nominally belonging to a Tribal Company to
Tucker’s former business partner towards a settlement of a lawsuit brought
against Tucker by the business partner. In September 2010, the RM and another
Bank employee assisted the Tuckers with an additional $5 million wire from the
same account for the same purpose.

48. During the relevant period, the Bank received subpoenas for bank records
from regulators, including the FTC, that had taken or were contemplating
enforcement actions against Tucker’s businesses. In or about February 2009, the
Bank received a subpoena from the State of California. As discussed in court
papers received by the Bank, the State served the subpoena to explore its
allegation that Tucker’s relationship with the Tribes was a sham. Following
receipt of the subpoena, the RM met with Tucker and his lawyers to discuss the
case and Tucker’s motion to quash the subpoena. Per the Bank’s practice, it did
not provide documents in response to the subpoena while Tucker’s motion to quash
was pending. When the California court granted the

 

20



--------------------------------------------------------------------------------

motion to quash, the RM emailed Tucker to congratulate him. Later, when the
States obtained Bank records from the FTC, Bank employees assisted Tucker’s
lawyers, who were challenging how the States had obtained the records. The
receipt of these subpoenas from state and federal regulators and related events
did not prompt any investigation by the Bank’s AML department.

49. When the RM wrote reference letters for Tucker, including a letter to help
Tucker purchase the vacation home discussed above, he claimed that “Tucker and
his companies,” as of May 1, 2009, “carried in excess of a Mid-Eight Figure
average daily collected balance” at the Bank—a ballpark figure that necessarily
counted funds in accounts purportedly belonging to the Tribal Companies. In
February 2011, the RM became aware of a Wall Street Journal article about
various payday lenders, including Tucker, who used tribes. The article
questioned the legitimacy of these tribal relationships, and quoted one of the
officials from a Tribe associated with Tucker saying, when asked where the
operation was located, that it was “somewhere in Kansas.” The RM emailed the
article to Tucker because the RM was “interested in getting your feedback in the
event we have people within the bank that ask about it.”

50. Throughout the relevant period, Tucker was one of the top two customers in
the Bank’s Kansas City market, and Bank employees actively pursued and received
additional business from him relating to his other business ventures. The Kansas
City market brought in approximately $20-$30 million in profit in 2011, and
Tucker’s accounts comprised 10 percent of that amount. Bank officials described
Tucker as the “largest [Treasury Management] customer in the K.C. market” and
detailed efforts to “deepen” its relationship with him. In one email in 2007,
the RM thanked Tucker for “always giv[ing] [the Bank] an opportunity to be the
first to look at anything you are involved in.” And throughout the relevant time
period, Tucker opened additional accounts and utilized the Bank’s services for
other opportunities.

 

21



--------------------------------------------------------------------------------

51. In April 2011, an account associated with Tucker’s brother alerted in
SearchSpace for a series of cash withdrawals and an AML analyst (the “Analyst”)
conducted a review of account activity. The Analyst found that, during the
approximately three months surrounding the alert, the account had received
checks from one company owned by the brother, a $400,000 distribution payment
from another company owned by the brother, and a series of $50,000 payments from
the accounts of the Tucker Payday Lenders. During the same period, the Analyst
found 17 withdrawals ranging from $1,072.35 to $250,000.00, with the latter
being a transfer withdrawal to one of Tucker’s brother’s companies’ accounts.

52. On May 27, 2011, the Analyst requested a Customer Transaction Assessment
(“CTA”), seeking additional information about these transactions. A CTA involves
sending a form to the banker with a series of questions. The form notes that
further explanation is required “to understand transactions which may appear to
be suspicious or ‘high-risk’ for money laundering and is needed to fulfill [the
Bank’s] regulatory responsibility to document our customer’s transaction
activity based on Know Your Customer requirements and normal and expected
account activity.” The Analyst’s CTA summarized the alerted transactions and
other activity and asked specific questions about the customer’s business. It
also asked specific questions about the purpose of particular transactions that
had been identified. The Analyst sent the CTA to the branch associated with the
account and set a deadline of June 2, 2011.

53. No one from the branch responded within the requested timeframe, and on the
due date, an automated reminder was sent noting that a response was due. A
branch employee responded by email the same day that, although he understood his
response was overdue, he “really wanted to look into the relationship a bit more
before I contacted this client.” The employee further stated that the account
that a “majority of the funds were transferred to is a

 

22



--------------------------------------------------------------------------------

business account with over $2.5 million in it currently and had an avg balance
of over $500K last year. I believe that the activity on his personal account was
actually for the business, hence the reason most of the funds were transferred
directly into that account.” The employee expressed that he was “hesitant to
contact this customer due to the valuable relationship and I would hate to risk
it.” The branch employee requested the Analyst’s guidance on how to proceed.

54. On June 6, 2011, the Analyst transferred the CTA to the Wholesale Banking
and Commercial Relationship division. Prior to receiving a response, and with
the 30-day deadline approaching, the Analyst closed the alert without filing a
SAR. On June 7, 2011, the CTA was directed to the RM, who responded the same
day. The RM stated that “[w]e can find out the answers to some of the questions
if you want us to contact [the Tuckers] directly” while also repeatedly citing
the Bank’s lengthy business relationship with the Tuckers, offering basic
information about the nature of the Tuckers’ businesses, and claiming that the
entirety of the Bank’s relationship with Tucker and his brother was “track[ed]”
in “the AML group.” The RM did not provide any explanation for the cash
transactions that had generated the alert, and neither Tucker was contacted for
this information.

55. In September 2011, the Center for Public Integrity published a two-part
report examining Tucker’s history, business practices, and his relationship with
the Tribes, and CBS News broadcast an investigative report on Tucker. The report
described evidence that the Tribes’ relationship to the Tucker Payday Lenders
was a sham, explained Tucker’s use of shell companies, including many of the
companies that had had accounts at the Bank for years, and suggested that
Tucker’s companies (and possibly Tucker himself) had filed an affidavit with a
forged signature in an enforcement action brought by a state regulator. The
report also recounted negative information about Tucker’s personal history,
including allegations that he had made false statements in a bankruptcy and had
prior federal criminal convictions, including for an investment fraud scheme in
which he had falsely held himself out as a representative of an investment bank.

 

23



--------------------------------------------------------------------------------

56. Following the publication of these reports, the RM prepared a memorandum
entitled “Situation Overview-Scott Tucker” and sent it to the Kansas City market
president and an employee in Wholesale Banking Risk Management (“WBRM”) who
assessed AML risk. In the memorandum, the RM stated that the reports, to which
he provided links, provided a “better understanding of some of the legal issues
around the industry but also brought to light some additional information that
we were previously unaware of about Scott Tucker” including “[m]ost
concerning[,] . . . a federal conviction approximately 20 years ago in which he
was sentenced to a year in prison; also, he filed for bankruptcy in 1997.” The
RM further noted:

This is a very large TM [Treasury Management] and Deposit relationship in the
bank and because of the industry is also considered a high risk for AML purposes
. . . . However even with the added due diligence from AML and the Patriot Act,
we still did not have any knowledge of the issues surrounding Scott personally.
In light of these articles and the fact that one of them references US Bank
(relating to a signature card), we have requested a meeting as soon as possible
to discuss next steps.

The RM also proposed a series of discussion topics, including whether it was the
“recommendation of the [business] line that we exit this relationship, assuming
the findings are accurate.”

57. Shortly thereafter, the WBRM employee, who had been working with the RM to
prepare information about the Tucker relationship for management, made a
“Request for Investigation support” to Corporate AML. The WBRM employee stated
that “[o]ne of our very large Payday lending key principals has been the key
topic of a rather negative investigative news article this week (I Watch
News/CBS News).” Attaching the “Situation Overview-Scott Tucker” and pasting a
link to the article, the employee explained that the article goes “into the

 

24



--------------------------------------------------------------------------------

specifics on a Scott Tucker” including “a criminal record that we want/need some
validation” and a claim that “he has pleaded guilty to charges in Federal court
and served time in Leavenworth . . . in 1991.” The employee further noted that
this “involves Payday lending that is utilizing the cloak of Indian Tribal
sovereign immunity.”

58. Corporate AML assigned an AML investigator, whose job responsibilities
included the filing of SARs, to the matter. The investigator reported his
findings in an email that was forwarded to the WBRM employee and multiple
Corporate AML employees, including senior investigators. The investigator wrote
that “it looks as though Mr. Tucker is quite the slippery individual” who
“really does hide behind a bunch of shell companies.” The investigator reported
finding a former federal inmate named Scott A. Tucker who was “probably our guy”
as well as “some old IRS liens for Mr. Tucker dating from 1991 and totaling
about $150K” that were “released by 2001.” The investigator noted that the Bank
had “accounts for [Tucker’s] wife” including a “personal Trust account (of
course), a business account (SLK Services Inc) and an individual account.” The
investigator reported reading that Tucker “likes to put things in his wife’s
Trust’s name (including some real estate)” and she “receives some periodic
distributions from Black Creek Capital Corp [one of Tucker’s wholly owned
entities with an account at the Bank] in Henderson, NV which she moves to her
Trust account and moves it on out from there.”

59. The investigator also provided some information on Tucker’s account
activity. Regarding an account for one of Tucker’s companies, the investigator
noted that the money “comes in via large batches (list post totals) and goes out
via checks and wires to mostly other apparently related
accounts/businesses”—including one entity with a “very recently opened account
and the only apparent purpose it apparently serves is to move money from” the
account for Tucker’s company to an account at another bank that the investigator
hypothesized was

 

25



--------------------------------------------------------------------------------

likewise controlled by Tucker. Finally, the investigator noted that Tucker is
“fond of racing” and “sponsors (and drives for) a team called Level 5
Motorsports,” which also had accounts at the Bank. The investigator noted that
“one of his payday lending accounts wrote $940K worth of checks to Level 5 just
since June. Every time he moves money out of [one of the Tribal Companies’]
account[s] to another bank, he also writes a check to Level 5.”

60. Based on these findings, the investigator concluded that Tucker “looks quite
interesting” and was “probably a customer worth deeper investigation.” The
investigator stated that his first impression was that Tucker “could be less
than honorable” and reiterated that he “controls quite a few large DDA accounts
(holding tens of millions of dollars in each of them)” and “[j]udging from all
the movement of money I found in just this preliminary glance he will be a
difficult one to follow.”

61. The Bank convened a working group to address the issues raised. After
considering terminating its relationship with Tucker entirely, on October 11,
2011, the Bank decided to close the accounts in the names of the Tribal
Companies—based on a concern for “reputational risk” to the Bank. The Tribal
Companies’ accounts, which accounted for the large majority of Treasury
Management fees that USB received from the Tucker relationship, were closed on
April 4, 2012, after Tucker found a new institution to house the subject
accounts’ funds. The Bank kept open Tucker’s other accounts, including accounts
for his other companies. USB also failed to file a SAR reflecting anything that
it learned and conducted no historical review of the Tucker-controlled accounts’
activity to determine whether it supported the assertions offered in the public
news reports or its own investigator’s initial review.

 

26



--------------------------------------------------------------------------------

62. In April 2012, the Federal Trade Commission (“FTC”) filed suit in U.S.
District Court in the District of Nevada against Tucker, various Tribal
Companies, and several other companies and individuals associated with Tucker.
The lawsuit, which did not name the Bank as a party, alleged that the defendants
violated federal law by, among other things, engaging in deceptive acts and
practices in the marketing and offering of payday loans and deceptive collection
practices in violation of the Federal Trade Commission Act, failing to properly
disclose certain loan information in violation of the Truth in Lending Act and
illegally conditioning the extension of credit on the preauthorization of
recurring loans in violation of the Electronic Fund Transfer Act. The Bank
failed to file a SAR after the FTC brought this action, which ultimately
resulted in one of the Tribal Companies agreeing to pay $21 million and forgive
customer debt, and the court granting summary judgment against Tucker and
imposing a $1.26 billion judgment against him.

63. At these times, the Bank’s policies provided that the Bank “must file a
Suspicious Activity Report with FinCEN if the Bank ‘knows, suspects or has
reason to suspect’ that a transaction, pattern o[f] transactions, or attempted
transaction by, through, or to the financial institution involves: possible
violations of a law or regulation; money laundering or BSA violations, including
structuring transactions to avoid a BSA record keeping or reporting requirement;
transactions that have no business or apparent lawful purpose that are unusual
for the customer where there is no reasonable explanation; or the use of legal
proceeds to facilitate criminal activity (e.g., terrorism).” The Bank’s Bank
Secrecy Act and Anti-Money Laundering Compliance Policy and Program in effect at
the time (July 18, 2011) similarly recognized that all banks are required to
file a SAR “when they know, suspect or have reason to suspect that there has
been a transaction or attempted transaction involving money laundering, BSA
violations, violations of law or regulations, the facilitation of criminal
activity, or other suspicious activity.”

 

27



--------------------------------------------------------------------------------

64. After deciding to terminate its relationship with the Tribal Companies’
accounts but retain Tucker as a client, the Bank opened numerous additional
accounts for Tucker and his wholly-owned businesses. In opening these accounts,
the Bank took no steps to ensure that money from the kind of activity that led
the Bank to close the Tribal Companies’ accounts would not continue to flow
through the Bank. When opening the new accounts, the Bank failed to conduct
meaningful due diligence. For example, in February 2013, the Bank opened
accounts for two new Tucker-controlled entities. The only information USB
received about the entities was that they were “Software Development” and
“Management Services” companies owned and controlled by Tucker, as well as
Articles of Incorporation listing, rather than Tucker, “Agent Services, Inc.” as
the Registered Agent and Managing Member.

65. In November 2013, the Office first served the Bank with a subpoena for
Tucker- related accounts. Following receipt of this subpoena, the Bank engaged
in an internal discussion concerning the remaining Tucker accounts and decided
to discontinue the Bank’s relationship with Tucker entirely.

66. On November 26, 2013, the Bank also filed its first SAR relating to Tucker-
controlled accounts. In preparing the SAR, the Bank found that the sources of
funding for the Tucker accounts still maintained by USB were “increasingly
questionable income sources through payday loan businesses” that were “under
investigation by the FTC.” In only the year prior to this observation, the Bank
found that the accounts had received “over $176,000,000.00 in domestic wire
transfer, check or electronic deposits” and that a “large amount of funding to
their accounts continues to be derived from their former payday loan
businesses[.]”

 

28



--------------------------------------------------------------------------------

67. The Government’s investigation revealed that USB allowed Tucker to transfer
approximately $230 million in proceeds of his criminal scheme into the Bank
after deciding to close the accounts in the names of the Tribal Companies in
October 2011.

 

29